DETAILED ACTION
	Claims 1-11, 15-20, and 22 are pending and under consideration on the merits. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Rejections
The 35 USC 112(b) rejections are withdrawn in view of the cancellation of claims 13-14.
The 103 rejections are maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Florence et al. (US Pat. Pub. 2016/0095814) in view of Workman et al. (US Pat. Pub. 2006/0165623) and Rao (US Pat. Pub. 2014/0050672).
	As to claims 15-20 and 22, Florence discloses cosmetic compositions (Title)  that may comprise caprylic/capric triglyceride (paragraph 11), coconut oil, candelilla wax, beeswax, or shea butter as moisturizers (paragraphs 91-92), hydroxyethylcellulose as a thickener (paragraphs 107 and 110), corn starch as an absorbent (paragraphs 85-87), and grapefruit oil as an essential oil (a scent of “citris paradisi”)(paragraph 104).  Florence further discloses that the composition may be incorporated into a deodorant/antiperspirant (paragraph 39).  Florence does not require the presence of any of the ingredients recited by claims 15-20.  While Florence does disclose that the composition may comprise parabens as preservatives, Florence also discloses other, non-paraben preservatives that can be used, and does not require the presence of any preservative (paragraph 113).  While Florence does disclose that the composition may comprise aluminum starch octenylsuccinate as an absorbent or alumijnum hydroxide stearate as a waterproofing agent paragraph 87), it does not require the presence of these ingredients.  
As to claims 15-20 and 22, Florence does not further expressly disclose a specific embodiment wherein the composition comprises the foregoing ingredients and is in the form of a personal care deodorant product, and which further comprises Maranta arundinacea or sodium bicarbonate (i.e., the elected species of soothing agent and deodorant agent).
Workman discloses a natural deodorant composition, and teaches that it is advantageous to avoid synthetic ingredients in deodorants to avoid adverse health effects such as skin irritation, allergic reactions, chemical sensitivity, and breakdown of the skin barrier (paragraphs 3-9).  Workman teaches natural deodorants comprising all natural ingredients including sodium bicarbonate deodorant (paragraphs 28 and 36).  
 Rao discloses a deodorant composition that is an alternative to commercially available deodorants that comprise an aluminum salt, the composition using Maranta arundinacea as a moisture absorber (paragraph 20 and Table 13 on page 3).  Rao 
As to claims 15-20 and 22, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Florence composition by incorporating the composition into a natural deodorant such as the sodium bicarbonate-containing deodorant taught by Workman, since Florence expressly teaches incorporating its composition into a deodorant composition, and Workman teaches such a deodorant composition and further teaches that it is advantageous to avoid synthetic ingredients in deodorants, which would have motivated the skilled artisan to select out from the lists of ingredients taught by Florence only ingredients of natural origin, such as the ingredients that are the elected species of the present claims.  The resulting composition will reduce or eliminate perspiration in the underarm area of the user, since it comprises the same ingredients recited by the present claims, and a product cannot be separated from its properties.  It further would have been prima facie obvious to incorporate Maranta Arundinacea as a moisture absorber in order to reduce sweating upon application, since Rao expressly teaches that Maranta Arundinacea is useful in a deodorant composition that does not comprise aluminum salt deodorants, due to its moisture absorbing properties.  Such a modification is merely the combining of prior art elements according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Response to Applicant’s Arguments
Applicant argues that Florence discloses various embodiments, all of which include Tripeptide-1, which is a synthetic peptide.  Applicant asserts that modifying Florence to select a synthetic ingredients out from the composition as suggested by the rejection would also mean selecting out tripeptide-1, which Applicant states is necessary to achieve the purpose of Florence (i.e., to increase synthesis of matrix proteins of the skin while reducing hyaluronidase activity).  Applicant concludes that removing tripeptide-1 would render the Florence composition inoperable or unsatisfactory for its intended purpose.
In response, the skilled artisan would recognize that tripeptide-1 comprises the amino acid sequence glycine-histidine-lysine (“GHK”), all of which are naturally .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/           Examiner, Art Unit 1619                                                                                                                                                                                             
 
/Patricia Duffy/Primary Examiner, Art Unit 1645